DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third segment extends at a distance greater than or equal to 350 mm from the front edge or the rear edge of the seat bottom must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi et al. (US 20110108666) in view of Schneider et al. (EP 1266790), hereinafter Pozzi and Schneider, respectively.
Regarding claim 1, Pozzi discloses a vehicle seat (Pozzi, 10 in Fig. 1), comprising: 
- a seat bottom (Pozzi, 70 in Fig. 1), having a front edge (Pozzi, Fig. 1, edge at the front opposite the backrest) and a rear edge (Pozzi, Fig. 1, edge along the backrest) spaced apart from one another along the longitudinal direction (Pozzi, Fig. 1, front-back direction) and delimiting a seat bottom surface, as well as an upper face (Pozzi, Fig. 1, surface of 70 facing upward) and a lower face (Pozzi, surface on opposite side the upper surface facing downward) spaced apart from one another along an elevation direction (Pozzi, direction from floor to ceiling), 
- a backrest (Pozzi, 80 in Fig. 1) secured to the seat bottom near the rear edge (Pozzi, Fig. 1-2), and 
- at least one leg (Pozzi, 20 in Fig. 1) supporting the seat bottom, wherein the leg comprises at least three segments, including: 
- a first segment (Pozzi, part of 28 in Fig. 2), extending substantially in the longitudinal direction, 
- a second segment (Pozzi, see annotated Fig. 9), extending substantially in the longitudinal direction, intended to be fastened to a vehicle cabin floor (Pozzi, paragraph 0048, secure to deck), spaced apart from the first segment in the elevation direction (Pozzi, below first segment), and 
- a third segment (Pozzi, 22 in Fig. 9), extending substantially in the elevation direction joining the first segment and the second segment (Pozzi, Fig. 9), the third segment being arranged so that the leg is able to define, with a floor, a housing (Pozzi, Fig. 11, storage space underneath the seats) extending between the lower face of the seat bottom and the floor, the housing being able to accommodate at least one piece of carry-on luggage (Pozzi, paragraph 0003, storage space design to accommodate carry on luggage) such that the carry-on luggage does not exceed 100 mm from the front edge or the rear edge of the seat bottom, in the longitudinal direction (Pozzi, capable of doing so since it is designed to hold carry on luggage, and 30 in Fig. 11 would stop luggage from exceeding from the front edge).

    PNG
    media_image1.png
    354
    577
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 9 From Pozzi
	Regarding claim 2, Pozzi discloses part of the seat according to claim 1, wherein the third segment extends (Pozzi, Fig. 7 and 9, width of the third segment 22) at a distance from the front edge or the rear edge of the seat bottom, the distance being measured in the longitudinal direction, in a plane parallel to the longitudinal direction and the elevation direction.
	Regarding claim 3, Pozzi discloses part of the seat according to claim 1, wherein the segments of the leg are arranged so as to form a C-shaped profile (Pozzi, Fig. 7) in the plane parallel to the longitudinal direction and the elevation direction.
	Regarding claim 5, Pozzi discloses part of the seat according to claim 1, wherein the seat defines at least two locations, each location being able to accommodate a seated passenger (Pozzi, Fig. 1, three locations).
	Regarding claim 6, Pozzi discloses part of the seat according to claim 5, wherein the housing is able to receive at least as many pieces of carry-on luggage as the seat is able to accommodate passengers (Pozzi, paragraph 0056 and Fig. 11, space shared equally and divided).
	Regarding claim 7, Pozzi discloses part of the seat according to claim 6, wherein the housing is able to receive at least one of the luggage items oriented with its height along the longitudinal direction and at least one other of the luggage items oriented with its height along a transverse direction (Pozzi, capable of doing so since the storage space are design for carry-ons and luggage inherently have different dimensions).
	Regarding claim 8, Pozzi discloses part of the seat according to claim 1, wherein the third segment of the leg has a cross- section, in a horizontal plane, whose surface increases going from the first segment to the second segment of the leg (Pozzi, Fig. 7 and annotated Fig. 9, due to the curving in shape).
	Pozzi fails to disclose the first segment fastened to the lower face of the seat bottom as claimed in claim 1; third segment extends at a distance greater than or equal to 350 mm as claimed in claim 2; and each piece of carry-on luggage having a length of less than or equal to 550 mm, a width of less than or equal to 350 mm and a height of less than or equal to 250 mm as claimed in claim 6.
	However, Schneider teaches fastened to the lower face of the seat bottom (Schneider, by brackets 25 in Fig. 3 and fourth paragraph after drawing description on page 3 of machine translation document).
Schneider is considered to be analogous art because it is in the same field of vehicle seats as Pozzi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by Pozzi to incorporate the teachings of Schneider and have the third segment fastened to the lower surface of the seat bottom. Doing so adds stability to the passenger sitting on the seat.
The combination of Pozzi in view of Schneider teaches the claimed invention except for third segment’s 350 mm as claimed in claim 2 and carry-on luggage dimensions as claimed in claim 6. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to have such dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), See MPEP 2144.05 II.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pozzi in view of Schneider as applied to claim 1 above, and further in view of Magnuson et al. (US 5655816), hereinafter Magnuson.
Regarding claim 4, the combination of Pozzi in view of Schneider teaches the seat according to claim 1, wherein the seat comprises a single leg (Pozzi, Fig. 1, right side of the figure) located near a first side edge (Pozzi, Fig. 1, right edge) of the seat bottom in a transverse direction (Pozzi, left-right direction), the first side edge and the second side edge joining the front and rear edges on either side of the seat bottom surface (Pozzi, Fig. 1, inherently).
The combination of Pozzi in view of Schneider fails to teach the seat being arranged to be fastened to a vehicle body near a second side edge of the seat bottom.
However, Magnuson teaches the seat being arranged to be fastened to a vehicle body near a second side edge (Magnuson, Fig. 1 and 3 and Col. 5 lines 56-61).
Magnuson is considered to be analogous art because it is in the same field of vehicle seats as Pozzi and Schneider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by the combination of Pozzi in view of Schneider to incorporate the teachings of Magnuson and have the seat fastened to a vehicle body. Doing so allows larger space underneath the seat.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pozzi in view of Schneider as applied to claim 1 above, and further in view of Clary (US 2636454).
Regarding claim 9, the combination of Pozzi in view of Schneider teaches a vehicle (Pozzi, abstract, aircraft vehicle) comprising at least one cabin (Pozzi, paragraph 0048), the cabin comprising a plurality of seats (Pozzi, Fig. 1) according to claim 1.
Regarding claim 10, the combination of Pozzi in view of Schneider teaches part of the vehicle according to claim 9.
Pozzi fails to disclose a rail vehicle as claimed in claim 9 and at least one car with several levels, each level comprising a cabin as claimed in claim 10.
However, Clary teaches rail vehicle (Clary, Fig. 1 and 4) and several levels (Clary, Fig. 4), each level comprising a cabin (Clary, 34 and 25 in Fig. 4).
Clary is considered to be analogous art because it is in the same field of vehicle seats as Pozzi and Schneider. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by the combination of Pozzi in view of Schneider to incorporate the teachings of Clary and have the seat installed in a rail vehicle. Doing so allows passengers to utilize the spaces underneath the seats for carry-on luggage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612                                   

/JASON S MORROW/              Primary Examiner, Art Unit 3612